DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

	Claims 2-53 have been cancelled.  Claim 1 has been amended and claims 54-78 have been newly added as requested in the amendment filed on January 24, 2022. Following the amendment, claims 1 and 54-78 are pending in the instant application.
Election/Restrictions
Applicant’s election of Group I and the species of pembrolizumab in the reply filed on January 24, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 67 and 70 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  Applicant has elected the immunosuppressant pembrolizumab, which is not listed in claim 70.
Claims 1, 54-69 and 71-78 are under examination in the instant office action.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This application is the national stage entry of PCT/US2018/027887 filed April 17, 2018, which claims the benefit of priority to U.S. provisional application number 62/521,617, filed June 19, 2017 and 62/486.441, filed April 17, 2017.  
April 17, 2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 16, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 56, 64 and 72 are objected to because of the following informalities:  These claims contain abbreviations that are not spelled-out in their first appearance in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 54, 55, 57, 63, 75 and 78 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 54 is indefinite wherein it recites the immunodeficient mouse “has been irradiated”.  This is functional language that appears to impose no material difference upon the mouse itself, nor impose a manipulative difference upon the steps of the parent claim.  There are whenever possible claim steps should be written in the order in which they should be performed (See Mformation Tech v. Research-in-Motion, Fed. Cir. 2014 and Phillips v. AWH, Fed. Cir. 2005). The courts have stated that the steps of a method claim should be recited in temporal sequence; if one step modifies another, the modifying step should precede the modified step (Altiris, Inc. v. Symantec Corp. (2003)). 
Similarly, Claim 55 recites functional language, stating the mouse “has undergone myeloablation” for which there are no active method steps.  This claim has no different material elements or steps over the parent claim, and what is required for infringement of this claim over the parent claim is indefinite.  Again, this appears to recite a pre-treatment, and the courts have stated that, whenever possible, process claims should be written in temporal order.  In the art at the time of filing it was know that pre-treatments such as irradiation or myeloablation, increased the engraftment of transplanted PBMCs in SCID mice.  Since these are pretreatments the active steps for achieving these effects should precede the engrafting step of Claim 1.  Absent steps, it is unclear what material limitation this recitation imposes upon the mouse of the claim.
Claims 57, 75 and 78 recite “determining whether the immunomodulatory drug causes an immune toxicity.”  There are no active method steps for “determining” and, therefore, the metes and bounds of this claim are indefinite.  It is unclear what means for determining are encompassed by the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 57, 63-66, 68-69, and 74-75 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malcolm et al., Journal of Immunological Methods 384 (2012) 33–42 (cited on the ISR filed 10/16/2019.
The Malcolm et al. prior art teaches a method in which 1.5x107 - 3.0x107 human peripheral blood mononuclear cells (PBMCs) were engrafted into an immunodeficient mouse; an immunomodulatory drug was administered; and one or more cytokines were subsequently measured.  Specifically, Malcolm et al. teach CB17-SCID mice (8 per group) were injected i.p. 7 human PBMCs and 9 days later mice were dosed with hOKT3γ(Ala-Ala) (Figure 2 legend), which is the immunomodulatory anti-CD3 monoclonal drug called Teplizumab.  Mice were then bled from the tail vein at 2, 3, 4, 8, 16, 24, 48 and 72 h post-dose, sera were separated and analysed by ELISA for human cytokines, specifically, IFNɣ, IL-10, IL-2, and TNFα.  This discloses the engrafting, administering, and detecting steps of instant claims 1 and 74; the determining immune toxicity of instant claims 57 and 75; the determining steps of instant claim 63 and four specific cytokines listed in instant claim 64, namely IL-10 of instant claim 65.  The reference detects cytokines at  2, 3, and 4 hours after treatment with the immunomodulatory drug, which teaches detecting is 2-6 hours following administration, as recited in instant claim 66. The immunomodulatory drug taught by Malcolm et al. is a humanized monoclonal antibody as required by instant claims 68 and 69. 
Therefore the method of the instant invention fails to distinguish over methods disclosed in the art prior to filing, and claims 1, 57, 63-66, 68-69, and 74-75 are rejected under 35 U.S.C. 102(a)(1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 57-66, 68-69, and 74-75 are rejected under 35 U.S.C. 103 as being unpatentable over Malcolm (2012) cited above.
The reasoning for the rejection of claims 1, 57, 63-66, 68-69, and 74-75 over the Malcolm reference is as stated above. 
The features of the claims that are absent in Malcolm are the specific amount of PBMCs recited in claim 58 and the specific timing for the administration of immunomodulatory drug following engraftment, as recited in claims 59-62.  
Malcolm and colleagues engraft 1.5×107 cells (equivalent to “15×106” recited in Figure 2 legend), which falls within the range of 1.5×107 to 3.0 ×107 cells required by instant claim 1, but falls just short of the 2.0 ×107 recited by instant claim 58.  Furthermore, Malcolm et al. teach administration of an immunomodulatory drug 9 days after PBMC engraftment.  Thus, the prior art reference does not teach “fewer than 8 days”, “4-7 days”, “5-7 days” or the “6 days” recited by instant claims 59-62. However, regarding differences in the number of cells engrafted and/or the timing of administration, the Court has stated that generally such differences amount to mere optimization and will not support patentability unless there is evidence indicating the claimed feature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).    (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 
motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). Additionally, in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421.  MPEP 2144 sets forth Applicant’s burden for rebuttal of a prima facie case of obviousness based upon routine optimization.  Applicant must provide either a showing that the particular amount or range recited within the claims is critical; and/or a showing that the prior art reference teaches away from the claimed amount.  In the instant case, the specification as filed provides not evidence that the particular amount or range recited within the claims is critical because the specification as filed teaches 1.5×107 to 3.0 ×107 cells for engraftment and the range of Malcolm is encompassed within this; and, the specification states “PBMC humanized mice 
	Therefore the method of the invention is obvious in view of what was disclosed in the prior art and what could be achieved through routine experimentation or optimization, and claims 1, 57-66, 68-69, and 74-75 are rejected.

Claims 1, 54-69 and 71-78 are rejected under 35 U.S.C. 103 as being unpatentable over Malcom et al. (2012) as applied to claims 1, 57-66, 68-69, and 74-75 above, and further in view of McIntosh et al., Chimerism, Vol.6, Nos.1-2: 40-45, 2016.
Malcolm is applied to claims 1, 57-66, 68-69, and 74-75 as outlined above.
Claims 54-56 and 76-78 are directed to the method of the invention further comprising mouse irradiation (claims 54 and 76); comprising myeloablation (claim 55); and/or requiring the mouse be a non-obese diabetic SCID gamma mouse (equivalent to the “NOD scid gamma genetic background” of instant claims 56 and 77-78). 
The McIntosh et al. reference teaches that it was known prior to filing that severe combined immunodeficiency (scid) mouse phenotypes “require conditioning (i.e. myeloablation via irradiation) in order to achieve higher levels of human cell engraftment” (pg. 41, paragraph bridging columns).   Specifically, irradiation increases expression of stem cell factor and destroys host haematopoietic stem cells (HSCs), making space for the donor graft in the bone marrow  (a.k.a. “myeloablation” defined in the art as a condition in which bone marrow activity is decreased) (pg. 41, paragraph bridging columns).  Additionally, the reference discloses two mouse strains that were developed as permissive hosts for human cell engraftment.  The reference teaches, “non-obese diabetic (NOD)-scid (NOD.Prkdc scid) mice were shown to support 
It would be obvious to a person having ordinary skill to use the mouse strain with the NOD scid gamma genetic background, as required by the instant claims, in methods comprising engrafting human cells into immunodeficient mice.  Motivation to use this strain is explicit in the literature wherein it teaches this particular strain demonstrated “the highest levels of human chimerism” (pg. 41, second paragraph).  It should be noted that the strain McIntosh and colleagues generate adds one more allele (KitW41/W41) to the NSG strain background.
Therefore, the method of the claims is obvious in view of what was known in the art regarding the particular advantages of mice have the NOD scid gamma genetic background of the claims.

Claims 1, 57-66, 68-69, and 71-75 are rejected under 35 U.S.C. 103 as being unpatentable over Malcom et al. (2012) as applied to claims 1, 57-66, 68-69, and 74-75 above, and further in view of England et al., J Nuclear Med., Vol.58, No.1:162-168, January 2017.
claim 71); and Applicant has elected the specific checkpoint inhibitor of pembrolizumab (claim 73), which is a PD-1 inhibitor (claim 72).
The England et al. prior art teaches methods comprising administering labelled pembrolizumab to NSG mice that have been engrafted with peripheral blood leukocytes (PBL) (a.k.a. PBMCs of the claims) (pg. 165, second column, PET Imaging …), which is called a humanized mouse model in the art.  The only element of the independent claims (claims 1 and 74) that the England reference is silent on is detecting one or more cytokines, which is remedied by the teachings of the Malcolm reference.
A person having ordinary skill in the art would be motivated to combine the teachings of the two references because England demonstrates the successful use of noninvasive in vivo PET imaging, comprising a Pembrolizumab antibody-based tracer, to dynamically track T-cell checkpoint receptor expression and localization in a humanized mouse model and the method of Malcolm is useful “to aid in understanding and reducing the potential risks of cytokine release following antibody therapy” (Abstract).  Since the method of England is directed to noninvasive PET imaging comprising using an antibody and expressly states that pembrolizumab has side effects (pg. 162, second paragraph), it would be important to demonstrate this tracer does not produce the unwanted side effects of cytokine storm, as disclosed in Malcolm (pg. 33, first paragraph).
Given the guidance and direction in both references, it would have been well-within the technical grasp of a person having ordinary skill in the art to combine elements according to known methods and predictably detect cytokines, as taught by Malcolm, in the NSG mice that were engrafted with PBMCs and administered labelled pembrolizumab, as taught by England.  In KSR International Co. v. Teleflex, Inc., the Supreme Court has stated that combining prior art elements according to known method to yield predictable results is prima facie obvious if the following rationale can be applied:
(1) the prior art includes each element claimed though not necessarily in the same reference.
(2) it was within the technical grasp of one of ordinary skill in the art to combine the elements as claimed by known methods, and that in combination, each element merely would have performed the same function as it did separately.
(3) one of ordinary skill in the art would have recognized that the results of such combination were predictable.  

(KSR International Co. v. Teleflex, Inc. 127 S. Ct. 1727, 82 USPQ2d 1385, Supreme Court, April 30, 2007).  Since all of these can be applied, the invention as a whole is prima facie obvious in view of the combined teachings of the prior art references.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY N MACFARLANE/Examiner, Art Unit 1649